Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/JP2019/034569 09/03/2019 and claims priority to JAPAN 2018-164730 09/03/2018, JAPAN 2019-086628 04/26/2019 and JAPAN 2019-086640 04/26/2019.
	Claims 1, 5-16 are pending.  
Response to Amendments
2.	The rejections of canceled claims are withdrawn.  The rejection of claim(s) 1, 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Selman GB 1,051,647 is maintained.  Applicant’s arguments submitted on March 28, 2022 have been fully considered but are not persuasive. Applicants’ representative argues that the reaction temperature is lower than that of Selman (Remarks page 7 ¶ 2).  As explained in the rejection in order for the vessel to reach 185oC it had to have passed from room temperature to 185oC and as such the reaction would have been conducted through the claimed range. Reference is made to an Example in the specification however these are not conditions in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the conditions of Example 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	With regard to the meaning of “aging”, the applicant’s representative argues that “a skilled artisan would have known that “aging” means that the reaction is conducted while the temperature is maintained at a certain temperature for a given length of time, and thus the aging does not proceed and is not conducted while a temperature gradually increases.” As discussed in MPEP 2145 I. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").” Time is linear and that means that at a certain point in time the vessel was at a certain temperature.  When the autoclave was assembled at room temperature or lower to condense the hexafluoropropylene oxide and other reagents it was sealed. After sealing, the vessel was heated to a final temperature of 185oC and it had to have passed through temperatures in the range of 0oC to 99oC, then through the additional range in claim 1, 100 to 150oC, and gotten a little bit older finally reaching a point in time where it was at 185oC.  
	The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Selman GB 1,051,647 as applied to claims 1, 5-6 above, and further in view of Selman US 3,475,456 is maintained. Applicant’s arguments submitted on March 28, 2022 have been fully considered but are not persuasive.  According to the arguments (Page 10 ¶ 2) the pressure in Selman ‘456 is different than that claimed.  Claim 1, 7-9 do not recite a pressure.  With regard to the argument of unexpected results, there has been no explanation as to what claimed result leads to any improvements.   
	The rejection of claims 10 under 35 U.S.C. 103 as being unpatentable over Selman GB 1,051,647 as applied to claims 1, 5-6 above, and further in view of England AND Greco is maintained and now applied to claim 1 based upon the amendments. Applicant’s arguments submitted on March 28, 2022 have been fully considered but are not persuasive. With regard to the argument of unexpected results, there has been no explanation as to what claimed condition in supported by examples leads to improvements.  To show criticality of a claimed range, ‘“it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272,276 (CCPA 1980).  According to the arguments some examples give yields from 68% to 86% and the yields of the prior art is 62.4% and 60.9%, however this is incorrect since Example 2 of GB ‘647 results in a 67% yield, similar to the examples.  With regard to the pressure recited in claim 10, it may be that the autogenous pressure generated in the example II of Selman meets the limitation of claim 10.  The discussion of England explains the known relationship of temperature and pressure in this reaction “the higher the pressure employed the lower the temperature used.” Therefore, even if the pressure of claim 10 was not inherent there was an explicit teaching in England explaining the relationship of pressure to temperature and describing issues “at excessively high temperatures” where “only tarry product is obtained.” (Discussion at bullet 2 on column 2 line 8ff.)   For these reasons, optimization of the prior art process of Selman with regard to the temperature and consequently the pressure is obvious.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selman GB 1,051,647 (cited on the IDS).  Selman discloses the process of the instant claim 1 at page 1 lines 11-39.  The reaction is conducted with hexafluoropropylene oxide and “a carbonyl compound preferably an aldehyde containing from 1 to 10 carbons”.  This initial step is formation of perfluoropyruvyl fluoride whose formula is disclosed at line 15. As explained at line 27, “In concentrated form and in the presence of fluoride ions, perfluoropyruvyl fluoride is dimerised to the compound perfluoro-4-oxo-2,5-dimethyl-2-fluorocarbony1-1,3 dioxolane,” which is the Formula A of the claimed dimer.  “Since fluoride ions appear to be present during the synthesis of perfluoropyruvyl fluoride, it is also possible to synthesize the dimer of perfluoropyruvyl fluoride directly. This is readily accomplished by carrying out the synthesis at higher pressures since perfluoropyruvyl fluoride is a gas at reaction temperature.” (lines 33-39).  There are two examples a gas flow experiment Example I, where the hexafluoropropylene epoxide is bubbled into a hot flask containing the ketone, aldehyde or sulfoxide.  The product is condensed in the cold trap.  In this manner the reaction is stopped before dimerization.  In Example II on page 2 a one-pot method is given where all reactants are charged in the autoclave which was “heated at 185oC for 4 hours with agitation under autogenous pressure”.  In order for the vessel to reach 185oC it had to have passed from room temperature to 185oC and as such the reaction would have been conducted from 25oC to 185oC, through a process of gradual temperature increase which the claim describes as “aging” it would have then proceeded through the range in claim 1, 0 to 99oC, and gotten a little bit older then proceeded through the additional range in claim 1, 100 to 150oC, finally reaching a point in time where it was at 185oC. Line 71 explains that benzaldehyde, the aldehyde of claim 6, also works, albeit in “lower yield”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman GB 1,051,647 as applied to claims 1, 5-6 above, and further in view of Selman US 3,475,456 (cited on the IDS).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
As discussed above, Selman GB ‘647 describes the process of the instant claims with an aldehyde he describes as “an aldehyde containing from 1 to 10 carbon atoms”.  Subsequent to the disclosure of Selman GB ‘647, Selman US ‘456 describes the same reaction but also discloses additional details of the aldehyde which now receives a formula, “R(C=O)-R’”. It is more specific than that of Selman GB’647 at column 1 lines 45-60: 
“where R is a hydrocarbon radical of one to ten  carbon atoms and R' is hydrogen or a hydrocarbon radical of one to ten carbon  atoms.  Preferred carbonyl compounds are these compounds in which R and/or R' are phenyl radicals, unsubstituted or substituted with substituents which do  not interfere with the reaction.”
2. Ascertaining the differences between the prior art and the claims at issue.
Selman GB ‘647 uses benzaldehyde in the examples there are no descriptions of the aldehyde subgenera of claims 7-10, some however fall under the generic description.
3. Resolving the level of ordinary skill in the pertinent art.
While Selman GB ‘647 only used benzaldehyde in the reactions, he clearly envisaged a broader use of aldehydes in the reaction and something like p-tolualdehyde, which only differs from benzaldehyde by a methyl group would behave in a similar manner and is an example of an electron donating group substituted aldehyde. Selman US ‘456 suggests that any benzaldehyde with non-interfering substituents could be used in the reaction hence “phenyl radicals, unsubstituted or substituted with substituents which do not interfere with the reaction.”  There is nothing to indicate that aldehydes like p-anisaldehyde (claim 9)  or p-tolualdehyde would interfere with the reaction and they are cheap readily available reagents that would be expected to behave the same way.  One would be motivated to use known alternative aldehydes “with substituents which do not interfere with the reaction” that fit the prior art descriptions since they would be expected to function the same.
5.	Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman GB 1,051,647 as applied to claims 1, 5-6 above, and further in view of England US 3,962,279 (cited on the IDS) AND Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
As discussed above, Selman GB ‘647 describes the process of the instant claims in Example II on page 2 where a one-pot method is given where all reactants are charged in the autoclave which was “heated at 185oC for 4 hours with agitation under autogenous pressure”.  In order for the vessel to reach 185oC it had to have passed from room temperature to 185oC and as such the reaction would have been conducted from 25oC to 100oC, through a process of gradual temperature increase which the claim describes as “aging” it would have then proceeded through the range in claim 4, 100 to 150oC, and gotten a little bit older finally reaching a point in time where it was at 185oC. 
Even if this interpretation is not seen, England teaches the same reaction with a compound with aldehyde like character, DMF, at column 1 lines 35 ff, and explains “The reaction is readily carried out by contacting liquid dimethylformamide with liquid or gaseous hexafluoropropene epoxide.  The reaction temperature is not critical but will generally be between about 0o and  100oC.  Pressure is likewise not critical but can readily be varied between about 0.1 and 5 atmospheres.  Reaction time will, of course, depend on temperature and pressure but will generally be 5 to 30 minutes.”
2. Ascertaining the differences between the prior art and the claims at issue.
Selman GB ‘647 uses the same procedure but does not use the term aging and does not explicitly list the range in claim 1.  Claim 10 lists a specific pressure of “at equal or lower than 3.5 Mpa”.
3. Resolving the level of ordinary skill in the pertinent art.
With regard to the time spent at lower temperature and the ranges, while Selman does not go into detail about charging the autoclave, for gaseous reactants like hexafluoropropylene oxide it is typical to release such volatile materials them from the tank or cylinder and allow them to condense on a cooled vessel.  This is explained in England in Example 2 col. 2 line 39 ff. and also the discussion at bullet 2 on column 2 line 8ff.  It seems likely that the autoclave of Selman was cooled at some point to condense the hexafluoropropylene oxide. The discussion of England explains the known relationship of temperature and pressure in this reaction “the higher the pressure employed the lower the temperature used.” 
Greco on page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  One of ordinary skill would be motivated to optimize the temperature range, first employing lower temperature and then higher temperature since two reactions are occurring, a reaction to give the pyruvate and then a dimerization, since optimizing the temperature is routine optimization for the artisan. 
With regard to claim 10, it may be that the autogenous pressure generated in the example II of Selman meets the limitation of claim 10.  Even if it did not there was an explicit teaching in England explaining the relationship of pressure to temperature and describing issues “at excessively high temperatures” where “only tarry product is obtained.” (Discussion at bullet 2 on column 2 line 8ff.)   For these reasons, optimization of the prior art process of Selman with regard to the temperature and consequently the pressure is obvious.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625